Exhibit 10.30

EVERYWARE GLOBAL , INC.

2013 OMNIBUS INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I PURPOSE

     5  

ARTICLE II DEFINITIONS

     5  

2.1

  “Acquisition Event”      5  

2.2

  “Affiliate”      5  

2.3

  “Award”      5  

2.4

  “Award Agreement”      5  

2.5

  “Board”      5  

2.6

  “Cause”      5  

2.7

  “Change in Control”      6  

2.8

  “Change in Control Price”      6  

2.9

  “Closing”      6  

2.10

  “Code”      6  

2.11

  “Committee”      6  

2.12

  “Common Stock”      6  

2.13

  “Company”      6  

2.14

  “Consultant”      6  

2.15

  “control”      7  

2.16

  “Disability”      7  

2.17

  “Effective Date”      7  

2.18

  “Eligible Employees”      7  

2.19

  “Eligible Individual”      7  

2.20

  “Exchange Act”      7  

2.21

  “Executive Officer”      7  

2.22

  “Fair Market Value”      7  

2.23

  “Family Member”      7  

2.24

  “Incentive Stock Option”      7  

2.25

  “Lead Underwriter”      8  

2.26

  “Lock-Up Period”      8  

2.27

  “Merger Agreement”      8  

2.28

  “Non-Employee Director”      8  

2.29

  “Non-Qualified Stock Option”      8  

2.30

  “Non-Tandem Stock Appreciation Right”      8  

2.31

  “Other Cash-Based Award”      8  

2.32

  “Other Extraordinary Event”      8  

2.33

  “Other Stock-Based Award”      8  

2.34

  “Parent”      8  

2.35

  “Participant”      8  

2.36

  “Performance Award”      8  

2.37

  “Performance Goals”      8  

2.38

  “Performance Period”      8  

 

i



--------------------------------------------------------------------------------

2.39

  “Person”      9  

2.40

  “Plan”      9  

2.41

  “Proceeding”      9  

2.42

  “Reference Stock Option”      9  

2.43

  “Restricted Stock”      9  

2.44

  “Restriction Period”      9  

2.45

  “Rule 16b-3”      9  

2.46

  “Section 4.2 Event”      9  

2.47

  “Section 162(m) of the Code”      9  

2.48

  “Section 409A of the Code”      9  

2.49

  “Securities Act”      9  

2.50

  “Stock Appreciation Right”      9  

2.51

  “Stock Option” or “Option”      9  

2.52

  “Subsidiary”      9  

2.53

  “Tandem Stock Appreciation Right”      9  

2.54

  “Ten Percent Stockholder”      10  

2.55

  “Termination”      10  

2.56

  “Termination of Consultancy”      10  

2.57

  “Termination of Directorship”      10  

2.58

  “Termination of Employment”      10  

2.59

  “Transfer”      11  

ARTICLE III ADMINISTRATION

     11  

3.1

  The Committee      11  

3.2

  Grants of Awards      11  

3.3

  Guidelines      12  

3.4

  Decisions Final      12  

3.5

  Designation of Consultants/Liability      12  

3.6

  Indemnification      13  

ARTICLE IV SHARE LIMITATION

     13  

4.1

  Shares      13  

4.2

  Changes      15  

4.3

  Minimum Purchase Price      16  

ARTICLE V ELIGIBILITY

     17  

5.1

  General Eligibility      17  

5.2

  Incentive Stock Options      17  

5.3

  General Requirement      17  

ARTICLE VI STOCK OPTIONS

     17  

6.1

  Options      17  

6.2

  Grants      17  

6.3

  Incentive Stock Options      17  

6.4

  Terms of Options      17  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII STOCK APPRECIATION RIGHTS

     21  

7.1

  Tandem Stock Appreciation Rights      21  

7.2

  Terms and Conditions of Tandem Stock Appreciation Rights      21  

7.3

  Non-Tandem Stock Appreciation Rights      22  

7.4

  Terms and Conditions of Non-Tandem Stock Appreciation Rights      22  

7.5

  Limited Stock Appreciation Rights      23  

7.6

  Cashing-Out of SARs      23  

7.7

  Other Terms and Conditions      23  

ARTICLE VIII RESTRICTED STOCK

     24  

8.1

  Awards of Restricted Stock      24  

8.2

  Awards and Certificates      24  

8.3

  Restrictions and Conditions      25  

ARTICLE IX PERFORMANCE AWARDS

     26  

9.1

  Performance Awards      26  

9.2

  Terms and Conditions      26  

ARTICLE X OTHER STOCK-BASED AND CASH-BASED AWARDS

     27  

10.1

  Other Stock-Based Awards      27  

10.2

  Terms and Conditions      28  

10.3

  Other Cash-Based Awards      29  

ARTICLE XI CHANGE IN CONTROL PROVISIONS

     29  

11.1

  Benefits      29  

11.2

  Change in Control      30  

11.3

  Initial Public Offering not a Change in Control      31  

ARTICLE XII TERMINATION OR AMENDMENT OF PLAN

     31  

12.1

  Termination or Amendment      31  

ARTICLE XIII UNFUNDED STATUS OF PLAN

     32  

13.1

       32  

ARTICLE XIV GENERAL PROVISIONS

     32  

14.1

  Legend      32  

14.2

  Other Plans      33  

14.3

  No Right to Employment/Directorship/Consultancy      33  

14.4

  Withholding of Taxes      33  

14.5

  No Assignment of Benefits      33  

14.6

  Listing and Other Conditions      33  

14.7

  Stockholders Agreement and Other Requirements      34  

14.8

  Governing Law      34  

14.9

  Jurisdiction; Waiver of Jury Trial      34  

14.10

  Construction      35  

14.11

  Other Benefits      35  

14.12

  Costs      35  

 

iii



--------------------------------------------------------------------------------

14.13

  No Right to Same Benefits      35  

14.14

  Death/Disability      35  

14.15

  Section 16(b) of the Exchange Act      35  

14.16

  Section 409A of the Code      36  

14.17

  Successor and Assigns      36  

14.18

  Severability of Provisions      36  

14.19

  Payments to Minors, Etc.      36  

14.20

  Lock-Up Agreement      36  

14.21

  Headings and Captions      37  

14.22

  Section 162(m) of the Code      37  

14.23

  Company Recoupment of Awards      37  

ARTICLE XV EFFECTIVE DATE OF PLAN

     37  

ARTICLE XVI TERM OF PLAN

     37  

ARTICLE XVII NAME OF PLAN

     37  

 

iv



--------------------------------------------------------------------------------

EVERYWARE GLOBAL, INC.

 

 

2013 OMNIBUS INCENTIVE COMPENSATION PLAN

 

 

ARTICLE I

PURPOSE

The purpose of this EveryWare Global, Inc. 2013 Omnibus Incentive Compensation
Plan is to enhance the profitability and value of the Company for the benefit of
its stockholders by enabling the Company to offer Eligible Individuals cash and
stock-based incentives in order to attract, retain and reward such individuals
and strengthen the mutuality of interests between such individuals and the
Company’s stockholders. The Plan is effective as of the date set forth in
ARTICLE XV.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Acquisition Event” has the meaning set forth in Section 4.2(d).

2.2 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled by the Company or one of its Affiliates; (d) any trade or business
(including, without limitation, a partnership or limited liability company)
which directly or indirectly controls the Company; and (e) any other entity in
which the Company or any of its Affiliates has a material equity interest and
which is designated as an “Affiliate” by resolution of the Committee; provided
that, unless otherwise determined by the Committee, the Common Stock subject to
any Award constitutes “service recipient stock” for purposes of Section 409A of
the Code or otherwise does not subject the Award to Section 409A of the Code.

2.3 “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Award, Other Stock-Based Award
or Other Cash-Based Award. All Awards shall be granted by, confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant.

2.4 “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to an Award.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means, unless otherwise provided by the Committee in the applicable
Award Agreement, with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting



--------------------------------------------------------------------------------

agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import)), termination due to a (i) willful or serious misconduct
or gross negligence in the performance of the Participant’s duties to the
Company or any of its Affiliates; (ii) willful or repeated failure to
satisfactorily perform the Participant’s duties to the Company or any of its
Affiliates or to follow the lawful directives of the Board or any Executive
Officer or the Participant’s direct supervisor (other than as a result of the
Participant’s death or Disability); (iii) commission of, indictment for,
conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving moral turpitude; (iv) performance of any act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation of the
Company’s or any of its Affiliates’ property; or (v) breach of, or failure to
comply with, any material agreement with the Company or any of its Affiliates,
or a violation of the Company’s code of conduct; or (b) in the case where there
is an employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter. With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under applicable Delaware law.

2.7 “Change in Control” has the meaning set forth in Section 11.2.

2.8 “Change in Control Price” has the meaning set forth in Section 11.1.

2.9 “Closing” has the meaning set forth in the Merger Agreement.

2.10 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any treasury regulation promulgated thereunder.

2.11 “Committee” means any committee of the Board duly authorized by the Board
to administer the Plan, which, following the Effective Date, shall be the
Compensation Committee of the Board, unless otherwise determined by the Board.
If no committee is duly authorized by the Board to administer the Plan, the term
“Committee” shall be deemed to refer to the Board for all purposes under the
Plan.

2.12 “Common Stock” means the common stock, $0.0001 par value per share, of the
Company.

2.13 “Company” means EveryWare Global, Inc., f/k/a ROI Acquisition Corp., a
Delaware corporation, and its successors by operation of law.

2.14 “Consultant” means any natural person who is an advisor or consultant to
the Company or its Affiliates.

 

6



--------------------------------------------------------------------------------

2.15 “control” when used with respect to any Person means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of stock, assets or an equivalent ownership interest or
voting interest, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

2.16 “Disability” means, unless otherwise provided by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code.
Notwithstanding the foregoing, for Awards where Disability is intended to be a
payment event in compliance with Section 409A of the Code, Disability shall mean
that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii) of the
Code.

2.17 “Effective Date” means the effective date of the Plan as defined in ARTICLE
XV.

2.18 “Eligible Employees” means each employee of the Company or an Affiliate.

2.19 “Eligible Individual” means any Eligible Employee, Non-Employee Director or
Consultant.

2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or interpretation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

2.21 “Executive Officer” has the meaning set forth in Rule 3b-7 promulgated
under the Exchange Act.

2.22 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, (a) the last sales
price reported for the Common Stock on the applicable date, as reported on the
principal national securities exchange or other market in the United States on
which the Common Stock is then traded or (b) if the Common Stock is not traded,
listed or otherwise reported or quoted, as determined by the Committee, in good
faith, in whatever manner it considers appropriate taking into account the
requirements of Section 409A of the Code. For purposes of the grant of any
Award, the applicable date shall be the trading day immediately prior to the
date on which the Award is granted. For purposes of the exercise of any Award,
the applicable date shall be the date a notice of exercise is received by the
Company or, if not a day on which the applicable market or exchange is open, the
next day that it is open.

2.23 “Family Member” means “family member” as defined in Section A.1.(a)(5) of
the general instructions of Form S-8.

2.24 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parents (if any) under the
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.

 

7



--------------------------------------------------------------------------------

2.25 “Lead Underwriter” has the meaning set forth in Section 0.

2.26 “Lock-Up Period” has the meaning set forth in Section 0.

2.27 “Merger Agreement” means that certain Business Combination Agreement and
Plan of Merger by and among the Company, ROI Merger Sub Corp., a Delaware
Corporation, ROI Merger Sub LLC, a Delaware limited liability company, and
EveryWare Global, Inc., n/k/a EveryWare, LLC.

2.28 “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.

2.29 “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is not an Incentive Stock Option.

2.30 “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (x) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and
(y) the aggregate exercise price of such right, otherwise than on surrender of a
Stock Option.

2.31 “Other Cash-Based Award” means an Award granted pursuant to Section 10.3 of
the Plan and payable in cash at such time or times and subject to such terms and
conditions as provided by the Committee in the applicable Award Agreement.

2.32 “Other Extraordinary Event” has the meaning set forth in Section 4.2(b).

2.33 “Other Stock-Based Award” means an Award under ARTICLE X of the Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock, including, without limitation, an Award valued by
reference to an Affiliate.

2.34 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.35 “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.

2.36 “Performance Award” means an Award granted to a Participant pursuant to
ARTICLE IX hereof contingent upon achieving certain Performance Goals.

2.37 “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.

2.38 “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.

 

8



--------------------------------------------------------------------------------

2.39 “Person” means any natural person, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or governmental entity (whether federal, state, county, city or
otherwise and including any instrumentality, division, agency or department
thereof).

2.40 “Plan” means this 2013 Omnibus Incentive Compensation Plan, as amended from
time to time.

2.41 “Proceeding” has the meaning set forth in Section 14.9.

2.42 “Reference Stock Option” has the meaning set forth in Section 7.1.

2.43 “Restricted Stock” means an Award of shares of Common Stock under the Plan
that is subject to restrictions under ARTICLE VIII.

2.44 “Restriction Period” has the meaning set forth in Section 8.3(a) with
respect to Restricted Stock.

2.45 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.46 “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

2.47 “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable treasury
regulations thereunder.

2.48 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable treasury regulations and
other official guidance thereunder.

2.49 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Reference to a specific section of the
Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

2.50 “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under ARTICLE VII.

2.51 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Individuals pursuant to ARTICLE VI.

2.52 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.53 “Tandem Stock Appreciation Right” shall mean the right to surrender to the
Company all (or a portion) of a Stock Option in exchange for an amount in cash
and/or stock

 

9



--------------------------------------------------------------------------------

equal to the difference between (i) the Fair Market Value of the Common Stock
covered by such Stock Option (or such portion thereof) on the date such Stock
Option (or such portion thereof) is surrendered, and (ii) the aggregate exercise
price of such Stock Option (or such portion thereof).

2.54 “Ten Percent Stockholder” means a Person owning capital stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
capital stock of the Company, its Subsidiaries or its Parent.

2.55 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.56 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an Affiliate
which retained a Participant as a Consultant ceases to be an Affiliate, unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or another Affiliate at the time such Affiliate ceases to be an Affiliate. In
the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of such Consultant’s consultancy, no Termination
of Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award Agreement or, if no material rights of a Participant
are reduced, may otherwise define Termination of Consultancy thereafter,
provided that any such change to the definition of the term “Termination of
Consultancy” does not subject the applicable Award to Section 409A of the Code.

2.57 “Termination of Directorship” means: (a) that the Non-Employee Director has
ceased to be a director of the Company or an Affiliate; or (b) when an Affiliate
which retained a Participant as a Non-Employee Director ceases to be an
Affiliate, unless the Participant otherwise is, or thereupon becomes, a
Non-Employee Director or Consultant to the Company or another Affiliate at the
time such Affiliate ceases to be an Affiliate. In the event that a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
such Non-Employee Director’s directorship, such Non-Employee Director’s ceasing
to be a director of the Company shall not be treated as a Termination of
Directorship unless and until the Participant has a Termination of Employment or
Termination of Consultancy, as the case may be.

2.58 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company or the applicable Affiliate) of a Participant from the Company and its
Affiliates; or (b) when an entity which is employing a Participant ceases to be
an Affiliate, unless the Participant otherwise is, or thereupon becomes,
employed by the Company or another Affiliate at the time the entity ceases to be
an Affiliate. In the event that an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of such Eligible Employee’s
employment, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award Agreement or, if no
material rights of a Participant are reduced, may otherwise define Termination
of Employment thereafter, provided that any such change to the definition of the
term “Termination of Employment” does not subject the applicable Award to
Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

2.59 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in any entity) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have correlative meanings.

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2 Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of the Plan, to Eligible Individuals: (i) Stock Options; (ii) Stock
Appreciation Rights; (iii) Restricted Stock; (iv) Performance Awards; (v) Other
Stock-Based Awards; and (vi) Other Cash-Based Awards. In particular, the
Committee shall have the authority:

(a) to select the Eligible Individuals to whom Awards may from time to time be
granted hereunder;

(b) to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Individuals;

(c) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine);

(e) to determine the amount of cash to be covered by each Award granted
hereunder;

(f) to determine whether, to what extent and under what circumstances grants of
Options and other Awards under the Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
the Plan;

(g) to determine whether and under what circumstances a Stock Option may be
exercised or settled in cash, Common Stock and/or Restricted Stock;

 

11



--------------------------------------------------------------------------------

(h) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

(i) to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee following the date of the acquisition or exercise of such Award;

(j) to modify, extend or renew an Award, subject to ARTICLE XII and
Section 6.4(l), provided, however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; and

(k) solely to the extent permitted by applicable law, to determine whether, to
what extent and under what circumstances to provide loans (which may be on a
recourse basis and shall bear interest at the rate the Committee shall provide)
to Participants in order to exercise Options under the Plan.

3.3 Guidelines. Subject to ARTICLE XII hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. The Committee may adopt special guidelines
and provisions for persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions.
Notwithstanding the foregoing, no action of the Committee under this Section 3.3
shall impair the material rights of any Participant without the Participant’s
consent. To the extent applicable, the Plan is intended to comply with the
applicable requirements of Rule 16b-3, and with respect to Awards intended to be
“performance-based,” the applicable provisions of Section 162(m) of the Code,
and the Plan shall be limited, construed and interpreted in a manner so as to
comply therewith.

3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

3.5 Designation of Consultants/Liability.

(a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to

 

12



--------------------------------------------------------------------------------

grant Awards and/or execute agreements or other documents on behalf of the
Committee. In the event of any designation of authority hereunder, subject to
applicable law, applicable stock exchange rules and any limitations imposed by
the Committee in connection with such designation, such designee or designees
shall have the power and authority to take such actions, exercise such powers
and make such determinations that are otherwise specifically designated to the
Committee hereunder.

(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer or employee of the Company or any
Affiliate or member or former member of the Committee or of the Board shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted under it.

3.6 Indemnification. To the maximum extent permitted by applicable law and the
certificate of incorporation and by-laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Affiliate or member or former member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such officer’s, employee’s, member’s or
former member’s own fraud or bad faith. Such indemnification shall be in
addition to any right of indemnification the employees, officers, directors or
members or former officers, directors or members may have under applicable law
or under the certificate of incorporation or by-laws (or other governing
documents) of the Company or any Affiliate. Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by an individual with regard to Awards granted to such individual under the
Plan.

ARTICLE IV

SHARE LIMITATION

4.1 Shares.

(a) The aggregate number of shares of Common Stock that may be issued or used
for reference purposes or with respect to which Awards may be granted under the
Plan shall not exceed 870,000 shares (subject to any increase or decrease
pursuant to Section 4.2), which may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Company or
both. The maximum number of shares of Common Stock with respect to which
Incentive Stock Options may be granted under the Plan shall be 870,000 shares.
With respect to Stock Appreciation Rights settled in Common Stock, upon
settlement, only the

 

13



--------------------------------------------------------------------------------

number of shares of Common Stock delivered to a Participant (based on the
difference between the Fair Market Value of the shares of Common Stock subject
to such Stock Appreciation Right on the date such Stock Appreciation Right is
exercised and the exercise price of each Stock Appreciation Right on the date
such Stock Appreciation Right was awarded) shall count against the aggregate and
individual share limitations set forth under this Section 4.1(a) and
Section 4.1(b). If any Option, Stock Appreciation Right or Other Stock-Based
Awards granted under the Plan expires, terminates or is canceled for any reason
without having been exercised in full, the number of shares of Common Stock
underlying any unexercised Award shall again be available for the purpose of
Awards under the Plan. If any shares of Restricted Stock, Performance Awards or
Other Stock-Based Awards denominated in shares of Common Stock awarded under the
Plan to a Participant are forfeited for any reason, the number of forfeited
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock shall again be available for purposes of
Awards under the Plan. If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under the Plan. Any Award under the Plan settled in cash shall not be
counted against the foregoing maximum share limitations. If shares of Common
Stock are issued upon the exercise, vesting or settlement of an Award, or shares
of Common Stock owned by a Participant and received under this Plan (which are
not subject to a pledge or other security interest) are surrendered or tendered
to the Company in payment of the exercise price of an Award or any taxes
required to be withheld in respect of an Award, in each case, in accordance with
the terms and conditions of the Plan or any applicable Award Agreement, such
surrendered or tendered shares of Common Stock shall again become available to
be delivered pursuant to Awards under the Plan; provided, however, that in no
event shall such shares of Common Stock increase the number of shares of Common
Stock that may be delivered pursuant to an Incentive Stock Option granted under
the Plan.

(b) Individual Participant Limitations. To the extent required by Section 162(m)
of the Code for Awards under the Plan to qualify as “performance-based
compensation,” the following individual Participant limitations shall apply:

(i) The maximum number of shares of Common Stock subject to any Award of Stock
Options, or Stock Appreciation Rights, or shares of Restricted Stock, or Other
Stock-Based Awards for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment of Performance Goals in
accordance with Section 8.3(a)(ii) which may be granted under the Plan during
any fiscal year of the Company to any Participant shall be 174,000 shares per
type of Award (which shall be subject to any further increase or decrease
pursuant to Section 4.2), provided that the maximum number of shares of Common
Stock for all types of Awards does not exceed 174,000 shares (which shall be
subject to any further increase or decrease pursuant to Section 4.2) during any
fiscal year of the Company. If a Tandem Stock Appreciation Right is granted or a
Limited Stock Appreciation Right is granted in tandem with a Stock Option, it
shall apply against the Participant’s individual share limitations for both
Stock Appreciation Rights and Stock Options.

(ii) There are no annual individual share limitations applicable to Participants
on Restricted Stock or Other Stock-Based Awards for which the grant, vesting or
payment (as applicable) of any such Award is not subject to the attainment of
Performance Goals.

 

14



--------------------------------------------------------------------------------

(iii) The maximum number of shares of Common Stock subject to any Performance
Award which may be granted under the Plan during any fiscal year of the Company
to any Participant shall be 174,000 shares (which shall be subject to any
further increase or decrease pursuant to Section 4.2) with respect to any fiscal
year of the Company.

(iv) The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $2,000,000.

(v) The individual Participant limitations set forth in this Section 4.1(b)
(other than Section 4.1(b)(iii)) shall be cumulative; that is, to the extent
that shares of Common Stock for which Awards are permitted to be granted to a
Participant during a fiscal year are not covered by an Award to such Participant
in a fiscal year, the number of shares of Common Stock available for Awards to
such Participant shall automatically increase in the subsequent fiscal years
during the term of the Plan until used.

4.2 Changes.

(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate,
(v) any sale or transfer of all or part of the assets or business of the Company
or any Affiliate or (vi) any other corporate act or proceeding.

(b) Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award granted under the Plan, and/or (iii) the purchase price thereof, shall be
appropriately adjusted. In addition, subject to Section 4.2(d), if there shall
occur any change in the capital structure or the business of the Company that is
not a Section 4.2 Event (an “Other Extraordinary Event”), including by reason of
any extraordinary dividend (whether cash or stock), any conversion, any
adjustment, any issuance of any class of securities convertible or exercisable
into, or exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Committee, in
its sole discretion, may adjust any Award and make such other adjustments to the
Plan. Any adjustment pursuant to this Section 4.2 shall be consistent with the
applicable Section 4.2 Event or the applicable Other Extraordinary Event, as the
case may be,

 

15



--------------------------------------------------------------------------------

and in such manner as the Committee may, in its sole discretion, deem
appropriate and equitable to prevent substantial dilution or enlargement of the
rights granted to, or available for, Participants under the Plan. Any such
adjustment determined by the Committee shall be final, binding and conclusive on
the Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 4.2 or in the applicable Award Agreement, a Participant shall
have no rights by reason of any Section 4.2 Event or any Other Extraordinary
Event.

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or 4.2(b) shall be aggregated until, and eliminated
at, the time of exercise by rounding-down for fractions. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.

(d) In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as an “Acquisition
Event”), then the Committee may, in its sole discretion, terminate all
outstanding and unexercised Stock Options, Stock Appreciation Rights, or any
Other Stock-Based Award that provides for a Participant elected exercise,
effective as of the date of the Acquisition Event, by (i) cashing-out such
Awards upon the date of consummation of the Acquisition Event, or
(ii) delivering notice of termination to each Participant at least 20 days prior
to the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of such Participant’s Awards that are then vested
and outstanding (without regard to any limitations on exercisability otherwise
contained in the Award Agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void.

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and ARTICLE XI shall apply.

4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

 

16



--------------------------------------------------------------------------------

ARTICLE V

ELIGIBILITY

5.1 General Eligibility. All current and prospective Eligible Individuals are
eligible to be granted Awards. Eligibility for the grant of Awards and actual
participation in the Plan shall be determined by the Committee.

5.2 Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under the Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in the Plan shall be
determined by the Committee.

5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.

ARTICLE VI

STOCK OPTIONS

6.1 Options. Stock Options may be granted alone or in addition to other Awards
granted under the Plan. Each Stock Option granted under the Plan shall be of one
of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock Option.

6.2 Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not so qualify
shall constitute a separate Non-Qualified Stock Option.

6.3 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.

6.4 Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be provided by the Committee in the applicable Award
Agreement at the time of grant, provided that the per share exercise price of a
Stock Option shall not be less than 100% (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110%) of the Fair Market Value of
the Common Stock at the time of grant.

 

17



--------------------------------------------------------------------------------

(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

(c) Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 6.4, Stock Options granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be provided by the Committee in the applicable Award
Agreement at the time of grant. If the Committee provides, in its discretion,
that any Stock Option is exercisable subject to certain limitations (including,
without limitation, that such Stock Option is exercisable only in installments
or within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after the time of grant in whole or in part
(including, without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine.

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 6.4(c), to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise (in the form as specified by the Committee)
to the Company specifying the number of shares of Common Stock to be purchased.
Such notice shall be accompanied by payment in full of the purchase price as
follows: (i) in cash or by check, bank draft or money order payable to the order
of the Company; (ii) solely to the extent permitted by applicable law, if the
Common Stock is traded on a national securities exchange, and the Committee
authorizes, through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Committee to deliver
promptly to the Company an amount equal to the purchase price; or (iii) on such
other terms and conditions as may be acceptable to the Committee (including,
without limitation, having the Company withhold shares of Common Stock issuable
upon exercise of the Stock Option, or by payment in full or in part in the form
of Common Stock owned by the Participant, based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee). No shares of
Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

(e) Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may provide in
the applicable Award Agreement at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as specified by the Committee. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred other than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of the Plan and the applicable Award Agreement. Any shares of Common Stock
acquired upon the exercise of a Non-Qualified Stock Option by a permissible
transferee of a Non-Qualified Stock Option or a permissible transferee pursuant
to a Transfer after the exercise of the Non-Qualified Stock Option shall be
subject to the terms of the Plan and the applicable Award Agreement.

 

18



--------------------------------------------------------------------------------

(f) Termination by Death and Disability. Unless otherwise provided by the
Committee in the applicable Award Agreement, or if no rights of the Participant
are reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant (or his or her successor(s)) at any time within a period of one
year from the date of such Termination, but in no event beyond the expiration of
the stated term of such Stock Options; provided, however, that, following a
termination by reason of Disability, if the Participant dies within such
exercise period, all unexercised Stock Options held by such Participant shall
thereafter be exercisable, to the extent to which they were exercisable at the
time of death, for a period of one year from the date of such death, but in no
event beyond the expiration of the stated term of such Stock Options.

(g) Involuntary Termination Without Cause. Unless otherwise provided by the
Committee in the applicable Award Agreement, or if no rights of the Participant
are reduced, thereafter, if a Participant’s Termination is by involuntary
termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

(h) Voluntary Termination. Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
termination described in Section 6.4(i)(y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

(i) Termination for Cause. Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 6.4(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

(j) Unvested Stock Options. Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

(k) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Stock Option is granted until
three months

 

19



--------------------------------------------------------------------------------

prior to the date of exercise thereof (or such other period as required by
applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option. Should any provision of the Plan not be necessary in order for the Stock
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.

(l) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, Stock Options shall
be evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Stock Options
granted under the Plan (provided that the rights of a Participant are not
materially reduced without such Participant’s consent and provided further that
such action does not subject the Stock Options to Section 409A of the Code
without the consent of the Participant), and (ii) accept the surrender of
outstanding Stock Options (to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).

(m) Deferred Delivery of Common Stock. The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.

(n) Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of ARTICLE VIII and be
treated as Restricted Stock. Unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.

(o) Cashing-Out of Stock Options. Unless otherwise provided in the Award
Agreement, on receipt of written notice of exercise, the Committee may elect to
cash-out all or part of the portion of the shares for which an Option is being
exercised by paying the optionee an amount, in cash or shares of Common Stock,
equal to the excess of the Fair Market Value of the shares of Common Stock over
the exercise price multiplied by the number of shares of Common Stock for which
the Option is being exercised on the effective date of such cash-out.

(p) Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 14.4. Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option (a “Reference Stock Option”)
granted under the Plan (“Tandem Stock Appreciation Rights”). In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.

7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
provided by the Committee in the applicable Award Agreement at the time of
grant, and the following:

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be provided by the Committee in the
applicable Award Agreement at the time of grant, provided that the per share
exercise price of a Tandem Stock Appreciation Right shall not be less than 100%
of the Fair Market Value of the Common Stock at the time of grant.

(b) Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise provided by the Committee in the applicable Award
Agreement, a Tandem Stock Appreciation Right granted with respect to less than
the full number of shares covered by the Reference Stock Option shall not be
reduced until, and then only to the extent that the exercise or termination of
the Reference Stock Option causes, the number of shares covered by the Tandem
Stock Appreciation Right to exceed the number of shares remaining available and
unexercised under the Reference Stock Option.

(c) Exercisability. Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
ARTICLE VI, and shall be subject to the provisions of Section 6.4(c).

(d) Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.

(e) Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee) equal in value to the
excess of the Fair Market Value of one share of Common Stock over the Option
exercise price per share specified in the

 

21



--------------------------------------------------------------------------------

Reference Stock Option agreement multiplied by the number of shares of Common
Stock in respect of which the Tandem Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.
Notwithstanding the foregoing, the Committee may, in its sole discretion, award
an amount less than the earned Performance Awards and/or subject the payment of
all or part of any Performance Award to additional vesting, forfeiture and
deferral conditions as it deems appropriate.

(f) Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in ARTICLE IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.

(g) Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable
only when and to the extent that the underlying Stock Option would be
Transferable under Section 6.4(e) of the Plan.

7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Stock Options granted under the
Plan.

7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
provided by the Committee in the applicable Award Agreement at the time of
grant, and the following:

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be provided by the Committee in the
applicable Award Agreement at the time of grant, provided that the per share
exercise price of a Non-Tandem Stock Appreciation Right shall not be less than
100% of the Fair Market Value of the Common Stock at the time of grant.

(b) Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not be greater than 10 years after the date the right
is granted.

(c) Exercisability. In accordance with the provisions of this Section 7.4,
Non-Tandem Stock Appreciation Rights granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
provided by the Committee in the applicable Award Agreement at the time of
grant. If the Committee provides, in its discretion, that any such right is
exercisable subject to certain limitations (including, without limitation, that
it is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after grant in whole or in part (including, without limitation, waiver of the
installment exercise provisions or acceleration of the time at which such right
may be exercised), based on such factors, if any, as the Committee shall
determine.

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 7.4(c), Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award Agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.

 

22



--------------------------------------------------------------------------------

(e) Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee)
equal in value to the excess of the Fair Market Value of one share of Common
Stock on the date that the right is exercised over the Fair Market Value of one
share of Common Stock on the date that the right was awarded to the Participant.

(f) Termination. Unless otherwise provided by the Committee in the applicable
Award Agreement or, if no rights of the Participant are materially reduced,
thereafter, subject to the provisions of the applicable Award Agreement and the
Plan, upon a Participant’s Termination for any reason, Non-Tandem Stock
Appreciation Rights will remain exercisable following a Participant’s
Termination on the same basis as Stock Options would be exercisable following a
Participant’s Termination in accordance with the provisions of Sections 6.4(f)
through 6.4(j).

(g) Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all such rights shall be exercisable, during the Participant’s
lifetime, only by the Participant.

7.5 Limited Stock Appreciation Rights. The Committee may grant Tandem and
Non-Tandem Stock Appreciation Rights either as a general Stock Appreciation
Right or as a Limited Stock Appreciation Right. Limited Stock Appreciation
Rights may be exercised only upon the occurrence of a Change in Control or such
other event as the Committee may designate at the time of grant or thereafter.
Upon the exercise of Limited Stock Appreciation Rights, except as otherwise
provided in an Award Agreement, the Participant shall receive in cash and/or
Common Stock, an amount equal to the amount (i) set forth in Section 7.2(e) with
respect to Tandem Stock Appreciation Rights, or (ii) set forth in Section 7.4(e)
with respect to Non-Tandem Stock Appreciation Rights.

7.6 Cashing-Out of SARs. Unless otherwise provided in the Award Agreement, on
receipt of written notice of exercise, the Committee may elect to cash-out all
or part of the portion of the shares underlying a SAR by paying the holder an
amount, in cash or shares of Common Stock, equal to the excess of the Fair
Market Value of the shares of Common Stock over the base price multiplied by the
number of shares of Common Stock for which the SAR is being exercised on the
effective date of such cash-out.

7.7 Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on a cashless basis on the last day of the term of such Stock Appreciation
Right if the Participant has failed to exercise the Stock Appreciation Right as
of such date, with respect to which the Fair Market Value of the shares of
Common Stock underlying the Stock Appreciation Right exceeds the exercise price
of such Stock Appreciation Right on the date of expiration of such Stock
Appreciation Right, subject to Section 14.4. Stock Appreciation Rights may
contain such other provisions, which shall not be inconsistent with any of the
terms of the Plan, as the Committee shall deem appropriate.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED STOCK

8.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Individuals, to whom, and the time or times at which,
grants of Restricted Stock shall be made, the number of shares to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2), the
time or times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards.

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factor as the Committee may determine, including to comply with
the requirements of Section 162(m) of the Code.

8.2 Awards and Certificates. Eligible Individuals selected to receive Restricted
Stock shall not have any right with respect to such Award, unless and until such
Participant has delivered a fully executed copy of the agreement evidencing the
Award to the Company, to the extent required by the Committee, and has otherwise
complied with the applicable terms and conditions of such Award. Further, such
Award shall be subject to the following conditions:

(a) Purchase Price. The purchase price of Restricted Stock shall be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.

(b) Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

(c) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the EveryWare Global, Inc.
(the “Company”) 2013 Omnibus Incentive Compensation Plan (the “Plan”) and an
Agreement entered into

 

24



--------------------------------------------------------------------------------

between the registered owner and the Company dated                     . Copies
of such Plan and Agreement are on file at the principal office of the Company.”

(d) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, which
would permit transfer to the Company of all or a portion of the shares subject
to the Restricted Stock Award in the event that such Award is forfeited in whole
or part.

8.3 Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to the Plan shall be subject to the following restrictions and conditions:

(a) Restriction Period. (i) The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under the Plan during the period or periods
set by the Committee (the “Restriction Period”) commencing on the date of such
Award, as set forth in the Restricted Stock Award Agreement and such agreement
shall set forth a vesting schedule and any event that would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service,
attainment of Performance Goals pursuant to Section 8.3(a)(ii) and/or such other
factors or criteria as the Committee may determine, the Committee may condition
the grant or provide for the lapse of such restrictions in installments in whole
or in part, or may accelerate the vesting of all or any part of any Restricted
Stock Award and/or waive the deferral limitations for all or any part of any
Restricted Stock Award.

(ii) If the grant of shares of Restricted Stock or the lapse of restrictions is
based on the attainment of Performance Goals, the Committee shall establish the
objective Performance Goals and the applicable vesting percentage of the
Restricted Stock applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable fiscal year or at such later
date as otherwise determined by the Committee and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to a
Restricted Stock Award that is intended to comply with Section 162(m) of the
Code, to the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.

(b) Rights as a Stockholder. Except as provided in Section 8.3(a) and this
Section 8.3(b) or as otherwise provided by the Committee in the applicable Award
Agreement at the time of grant, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a holder of shares of Common
Stock of the Company, including, without limitation, the right to receive
dividends, the right to vote such shares and, subject to and conditioned upon
the full vesting of shares of Restricted Stock, the right to tender such shares.
The Committee may provide in the applicable Award Agreement at the time of grant
that the payment of dividends shall be deferred until, and conditioned upon, the
expiration of the applicable Restriction Period.

 

25



--------------------------------------------------------------------------------

(c) Termination. Unless otherwise provided by the Committee in the applicable
Award Agreement or, if no rights of the Participant are reduced, thereafter,
subject to the applicable provisions of the Award Agreement and the Plan, upon a
Participant’s Termination for any reason during the relevant Restriction Period,
all Restricted Stock still subject to restriction will be forfeited in
accordance with the terms and conditions established by the Committee at grant
or thereafter.

(d) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

ARTICLE IX

PERFORMANCE AWARDS

9.1 Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific Performance Goals. The
Committee may grant Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, as well as
Performance Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. If the Performance Award is
payable in shares of Common Stock, such shares shall be transferable to the
Participant only upon attainment of the relevant Performance Goal in accordance
with ARTICLE VIII. If the Performance Award is payable in cash, it may be paid
upon the attainment of the relevant Performance Goals either in cash or in
shares of Common Stock (based on the then current Fair Market Value of such
shares), as provided by the Committee in the applicable Award Agreement at the
time of grant. Each Performance Award shall be evidenced by an Award Agreement
in such form that is not inconsistent with the Plan and that the Committee may
from time to time approve.

With respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall condition the right to payment of any Performance Award upon the
attainment of objective Performance Goals established pursuant to
Section 9.2(c).

9.2 Terms and Conditions. Performance Awards awarded pursuant to this ARTICLE IX
shall be subject to the following terms and conditions:

(a) Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

 

26



--------------------------------------------------------------------------------

(b) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.

(c) Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent that
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect, with respect to Performance Awards that are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.

(d) Dividends. Unless otherwise provided by the Committee in the applicable
Award Agreement, amounts equal to dividends declared during the Performance
Period with respect to the number of shares of Common Stock covered by a
Performance Award will not be paid to the Participant.

(e) Payment. Following the Committee’s determination in accordance with
Section 9.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards. With respect to any Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall be precluded from having discretion to increase, but may decrease, the
amount of compensation payable under the terms of such Award.

(f) Termination. Subject to the applicable provisions of the Award Agreement and
the Plan, upon a Participant’s Termination for any reason during the Performance
Period for a given Performance Award, the Performance Award in question will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant.

(g) Accelerated Vesting. Based on service, performance and/or such other factors
or criteria, if any, as the Committee may determine, the Committee may, at or
after grant, accelerate the vesting of all or any part of any Performance Award.

ARTICLE X

OTHER STOCK-BASED AND CASH-BASED AWARDS

10.1 Other Stock-Based Awards. The Committee is authorized to grant to Eligible
Individuals Other Stock-Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to shares of Common
Stock, including but not

 

27



--------------------------------------------------------------------------------

limited to, shares of Common Stock awarded purely as a bonus and not subject to
restrictions or conditions, shares of Common Stock in payment of the amounts due
under an incentive or performance plan sponsored or maintained by the Company or
an Affiliate, stock equivalent units, restricted stock units, and Awards valued
by reference to book value of shares of Common Stock. Other Stock-Based Awards
may be granted either alone or in addition to or in tandem with other Awards
granted under the Plan.

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine; provided that to the extent that such Other Stock-Based Awards are
intended to comply with Section 162(m) of the Code, the Committee shall
establish the objective Performance Goals for the grant or vesting of such Other
Stock-Based Awards based on a Performance Period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar type events
or circumstances. To the extent that any such provision would create
impermissible discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect, with
respect to Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
ARTICLE X shall be subject to the following terms and conditions:

(a) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
ARTICLE X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.

(b) Dividends. Unless otherwise provided by the Committee in the applicable
Award Agreement at the time of grant, subject to the provisions of the Award
Agreement and the Plan, the recipient of an Award under this ARTICLE X shall not
be entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents in respect of the number of shares of Common Stock covered by the
Award.

(c) Vesting. Any Award under this ARTICLE X and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
Agreement.

 

28



--------------------------------------------------------------------------------

(d) Price. Common Stock issued on a bonus basis under this ARTICLE X may be
issued for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this ARTICLE X shall be priced, as determined by the
Committee.

10.3 Other Cash-Based Awards. The Committee may from time to time grant Other
Cash-Based Awards to Eligible Individuals in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law. Other Cash-Based
Awards may be granted subject to the satisfaction of vesting conditions or may
be awarded purely as a bonus and not subject to restrictions or conditions, and
if subject to vesting conditions, the Committee may accelerate the vesting of
such Awards at any time. The grant of an Other Cash-Based Award shall not
require a segregation of any of the Company’s assets for satisfaction of the
Company’s payment obligation thereunder.

The Committee may condition the grant or vesting of Other Cash-Based Awards upon
the attainment of specified Performance Goals as the Committee may determine;
provided that to the extent that such Other Cash-Based Awards are intended to
comply with Section 162(m) of the Code, the Committee shall establish the
objective Performance Goals for the grant or vesting of such Other Cash-Based
Awards based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect, with respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

ARTICLE XI

CHANGE IN CONTROL PROVISIONS

11.1 Benefits. In the event of a Change in Control (as defined below), and
except as otherwise provided by the Committee in an Award Agreement, a
Participant’s unvested Award shall not vest automatically and a Participant’s
Award shall be treated in accordance with one of the following methods as
determined by the Committee:

(a) Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d)
hereof, as determined by the Committee, and restrictions to which shares of
Restricted Stock or any other Award granted prior to the Change in Control are
subject shall not lapse upon a Change in Control and the Restricted Stock or
other Award shall, where appropriate in the sole discretion of the Committee,
receive the same distribution as other Common Stock on such terms as determined
by the Committee; provided that the Committee may decide to award additional
Restricted Stock or other Awards in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, for purposes of Incentive Stock
Options, any assumed or substituted Stock Option shall comply with the
requirements of Treasury Regulation Section 1.424-1 (and any amendment thereto).

 

29



--------------------------------------------------------------------------------

(b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
(if any) of the Change in Control Price (as defined below) of the shares of
Common Stock covered by such Awards, over the aggregate exercise price of such
Awards, or cancelling such Award for no consideration in the event that such
exercise price exceeds the Change in Control price. For purposes of this
Section 11.1, “Change in Control Price” shall mean the price per share of Common
Stock paid to shareholders in any Change in Control, as determined by the
Committee.

(c) Notwithstanding any other provision herein to the contrary, the Committee
may, in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.

11.2 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement at the time of grant or other written agreement
approved by the Committee, a “Change in Control” shall be deemed to occur if:

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any Permitted
Holder(s) (as defined below) or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company), becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (a), (c), or (d) of this
Section 11.2 or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such term is used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;

(c) consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the

 

30



--------------------------------------------------------------------------------

Company (or similar transaction) in which no person (other than those covered by
the exceptions in Section 11.2(a)) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities shall not constitute a Change
in Control of the Company; or

(d) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

(e) Notwithstanding the foregoing, with respect to any Award that is
characterized as “nonqualified deferred compensation” within the meaning of
Section 409A of the Code where Change in Control is intended to be a payment
event in compliance with Section 409A, an event shall not be considered to be a
Change in Control under the Plan for purposes of payment of such Award unless
such event is also a “change in ownership,” a “change in effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company
within the meaning of Section 409A of the Code.

(f) For purposes of the foregoing, “Permitted Holder” shall mean (i) Monomoy
Capital Management, LLC and any Person, directly or indirectly, controlling or
controlled by or under direct or indirect common control with Monomoy Capital
Management, LLC, including any investment fund or other entity directly or
indirectly controlled by, or under direct or indirect common control with,
Monomoy Capital Management, LLC and (ii) any “group” (as defined in Rule 13d-5
under the Exchange Act) in which any of the foregoing persons is a member.

11.3 Initial Public Offering not a Change in Control. Notwithstanding the
foregoing, for purposes of the Plan, the occurrence of the Closing or any change
in the composition of the Board within one year following the Closing shall not
be considered a Change in Control.

ARTICLE XII

TERMINATION OR AMENDMENT OF PLAN

12.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in ARTICLE XIV or Section 409A of the Code), or suspend or terminate
it entirely, retroactively or otherwise; provided, however, that, unless
otherwise required by law or specifically provided herein, the rights of a
Participant with respect to Awards granted prior to such amendment, suspension
or termination, may not be materially impaired without the consent of such
Participant and, provided further, that without the approval of the holders of
the Company’s Common Stock entitled to vote in accordance with applicable law,
no amendment may be made that would (i) increase the aggregate number of shares
of Common Stock that may be issued under the Plan (except by operation of
Section 4.2); (ii) increase the maximum individual Participant limitations for a
fiscal year under Section 4.1(b)

 

31



--------------------------------------------------------------------------------

(except by operation of Section 4.2); (iii) change the classification of
individuals eligible to receive Awards under the Plan; (iv) decrease the minimum
option price of any Stock Option or Stock Appreciation Right; (v) extend the
maximum option period under Section 6.4; (vi) alter the Performance Goals for
Restricted Stock, Performance Awards or Other Stock-Based Awards as set forth in
Exhibit A hereto; (vii) award any Stock Option or Stock Appreciation Right in
replacement of a canceled Stock Option or Stock Appreciation Right with a higher
exercise price than the replacement award, except in accordance with
Section 6.4(l); or (viii) require stockholder approval in order for the Plan to
continue to comply with the applicable provisions of Section 162(m) of the Code
or, to the extent applicable to Incentive Stock Options, Section 422 of the
Code. In no event may the Plan be amended without the approval of the
stockholders of the Company in accordance with the applicable laws of the State
of Delaware to increase the aggregate number of shares of Common Stock that may
be issued under the Plan, decrease the minimum exercise price of any Award, or
to make any other amendment that would require stockholder approval under
Financial Industry Regulatory Authority (FINRA) rules and regulations or the
rules of any exchange or system on which the Company’s securities are listed or
traded at the request of the Company. Notwithstanding anything herein to the
contrary, the Board may amend the Plan or any Award Agreement at any time
without a Participant’s consent to comply with applicable law including
Section 409A of the Code.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to ARTICLE IV or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any Participant without the Participant’s consent.

ARTICLE XIII

UNFUNDED STATUS OF PLAN

13.1 The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment as to which a Participant has
a fixed and vested interest but which are not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any right that
is greater than those of a general unsecured creditor of the Company.

ARTICLE XIV

GENERAL PROVISIONS

14.1 Legend. The Committee may require each person receiving shares of Common
Stock pursuant to an Award under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof. In addition to any legend required by the Plan, the
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer. All certificates for shares
of Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or any
national securities exchange system upon whose system the Common Stock is then
quoted, any applicable federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

32



--------------------------------------------------------------------------------

14.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.

14.3 No Right to Employment/Directorship/Consultancy. Neither the Plan nor the
grant of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.

14.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. Any minimum statutorily required withholding obligation with regard
to any Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.

14.5 No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

14.6 Listing and Other Conditions.

(a) Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

33



--------------------------------------------------------------------------------

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

(c) Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d) A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

14.7 Stockholders Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of shares of Common Stock
pursuant to an Award under the Plan, to the extent required by the Committee,
the Participant shall execute and deliver a stockholder’s agreement or such
other documentation that shall set forth certain restrictions on transferability
of the shares of Common Stock acquired upon exercise or purchase, and such other
terms as the Board or Committee shall from time to time establish. Such
stockholder’s agreement or other documentation shall apply to the Common Stock
acquired under the Plan and covered by such stockholder’s agreement or other
documentation. The Company may require, as a condition of exercise, the
Participant to become a party to any other existing stockholder agreement (or
other agreement).

14.8 Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

14.9 Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any Award Agreement, or any judgment entered by any court
of competent jurisdiction in respect of any thereof, shall be resolved only in
the courts of the State of Delaware or the United States District Court for the
District of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such

 

34



--------------------------------------------------------------------------------

Delaware State court or, to the extent permitted by law, in such federal court,
(b) consent that any such Proceeding may and shall be brought in such courts and
waives any objection that the Company and each Participant may now or thereafter
have to the venue or jurisdiction of any such Proceeding in any such court or
that such Proceeding was brought in an inconvenient court and agree not to plead
or claim the same, (c) waive all right to trial by jury in any Proceeding
(whether based on contract, tort or otherwise) arising out of or relating to the
Plan or any Award Agreement, (d) agree that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in the Plan shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.

14.10 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

14.11 Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation, except to the extent legally
required pursuant to the terms of such plan.

14.12 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to Awards
hereunder.

14.13 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

14.14 Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require the agreement in writing of the transferee to be
bound by all of the terms and conditions of the Plan.

14.15 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.

 

35



--------------------------------------------------------------------------------

14.16 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void. The Company shall have
no liability to a Participant, or any other party, if an Award that is intended
to be exempt from, or compliant with, Section 409A of the Code is not so exempt
or compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid (in a manner set
forth in the Award Agreement) upon expiration of such delay period.

14.17 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

14.18 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

14.19 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

14.20 Lock-Up Agreement. As a condition to the grant of an Award, if requested
by the Company and the lead underwriter of any public offering of the Common
Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not to
sell, contract to sell, grant any option to purchase, transfer the economic risk
of ownership in, make any short sale of, pledge or otherwise transfer or dispose
of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-Up Period”). The Participant shall further agree to sign such
documents

 

36



--------------------------------------------------------------------------------

as may be requested by the Lead Underwriter to effect the foregoing and agree
that the Company may impose stop-transfer instructions with respect to Common
Stock acquired pursuant to an Award until the end of such Lock-Up Period.

14.21 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

14.22 Section 162(m) of the Code. Notwithstanding any other provision of the
Plan to the contrary, the provisions of the Plan requiring compliance with
Section 162(m) of the Code shall not apply to Awards granted under the Plan that
are not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

14.23 Company Recoupment of Awards. A Participant’s rights with respect to any
Award hereunder shall in all events be subject to (i) any right that the Company
may have under any Company recoupment policy or other agreement or arrangement
with a Participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Exchange Act and any applicable rules and regulations promulgated thereunder
from time to time by the U.S. Securities and Exchange Commission.

ARTICLE XV

EFFECTIVE DATE OF PLAN

The Plan was adopted by the Board on [                    ] and shall become
effective on its approval by the stockholders of the Company.

ARTICLE XVI

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.

ARTICLE XVII

NAME OF PLAN

The Plan shall be known as the “EveryWare Global, Inc. 2013 Omnibus Incentive
Compensation Plan.”

 

37



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:

 

  •  

earnings per share;

 

  •  

operating income;

 

  •  

gross income;

 

  •  

net income (before or after taxes);

 

  •  

cash flow;

 

  •  

gross profit;

 

  •  

gross profit return on investment;

 

  •  

gross margin return on investment;

 

  •  

gross margin;

 

  •  

operating margin;

 

  •  

working capital;

 

  •  

earnings before interest and taxes;

 

  •  

earnings before interest, tax, depreciation and amortization;

 

  •  

return on equity;

 

  •  

return on assets;

 

  •  

return on capital;

 

  •  

return on invested capital;

 

  •  

net revenues;

 

  •  

gross revenues;

 

  •  

revenue growth, as to either gross or net revenues;

 

  •  

annual recurring net or gross revenues;

 

  •  

recurring net or gross revenues;

 

  •  

license revenues;

 

  •  

sales or market share;

 

  •  

total shareholder return;

 

  •  

economic value added;

 

  •  

specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee;

 

  •  

the fair market value of a share of Common Stock;

 

  •  

the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends;

 

  •  

reduction in operating expenses; or

 

  •  

other objective criteria determined by the Committee.

 

A-1



--------------------------------------------------------------------------------

With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:

(a) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Standards
Codification 225-20, “Extraordinary and Unusual Items,” and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year;

(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

(c) a change in tax law or accounting standards required by generally accepted
accounting principles.

Performance goals may also be based upon individual participant performance
goals, as determined by the Committee. In addition, Awards that are not intended
to qualify as “performance-based compensation” under Section 162(m) of the Code
may be based on the performance goals set forth herein or on such other
performance goals as determined by the Committee in its sole discretion.

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations. With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may also:

(a) designate additional business criteria on which the performance goals may be
based; or

(b) adjust, modify or amend the aforementioned business criteria.

 

A-2